08/27/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 20-0280
                                   _________________



 IN THE MATTER OF:

 A.C., R.G., A.S. and R.S.,                                          ORDER

             Youths in Need of Care.


                                   _________________

       Upon consideration of counsel for Appellant Mother’s motion to withdraw as
counsel of record, and good cause appearing,
       IT IS HEREBY ORDERED that Appellant Mother in this matter shall file a
response to this motion within thirty (30) days of the date of this Order. The response must
be served upon all counsel of record, including the Attorney General, the County Attorney,
and the Appellate Defender Division.
       The Clerk is directed to give notice of this Order to all counsel of record and to the
Appellant Mother at her last known address.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   August 27 2020